                     UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF OHIO



 In Re:                                      Case #19-14906

          Jeffrey Carman                     Chapter 13
          Glenda Carman
                                             Hon. Jessica E. Price Smith
               Debtors

                                             Debtors’ Consolidated Reply to
                                             Trustee’s Objections (Doc # 29, 30)
                                             and Objections of U.S. Bank (Doc. #32)


      The Debtors filed a Motion to Modify Plan and the proposed plan, Doc. #21,

#22, filed on February 24, 2020, in which they proposed to pay the fully secured

portion of the claims of creditors Nationstar Mortgage, LLC and U.S. Bank as Trustee

in their entirety through the plan, with the unsecured portions of the claims being

paid consistently with the other general unsecured creditors. DOC. #21, Amended

Plan. The Trustee objects to both the motion to modify, and to the modified plan, on

the basis that the Trustee argues the plan is not offered in good faith, and in violation

of Section 1322(b)(2) of the Bankruptcy Code. DOC. #29, #30 filed on March 3, 2020.

U.S. Bank, as Trustee objects to confirmation for the same reason, that the proposed

amended plan violates Section 1322(b)(2) DOC. #32 filed on March 5, 2020.

      The proposed amended plan intends to cram down the U.S. Bank mortgage,

which encumbers not only the Debtor’s principal residence, but also approximately

five feet of the adjoining dwelling, 2111 Harrison Avenue, Lorain, OH 44055, as

shown by the attached Mortgage Location Survey, marked as Exhibit A.




19-14906-jps    Doc 33     FILED 03/12/20   ENTERED 03/12/20 16:46:15       Page 1 of 6
Furthermore, the proposed Amended Plan is wholly consistent with the terms of the

existing Mortgage Modification between the Debtors and the agent for U.S. Bank as

Trustee, Ocwen Loan Servicing. See Amended Claim Number 3, filed January 22,

2020, pages 18-29. Debtor’s respectfully submit that the proposed treatment of the

U.S. Bank as Trustee secured claim is not in violation of Section 1322(b)(2) of the

Bankruptcy Code.

      As for the Trustee’s argument that the amended plan is not proposed in good

faith, this treatment of the unsecured portion of the Nationstar Mortgage, LLC

secured claim has been accepted by the creditor and resolved by agreed order. See

Doc. 24 filed February 26, 2020. The proposed treatment of the unsecured portion of

the U.S. Bank as Trustee secured claim is consistent with the prior loan modification,

which called for the forgiveness of $51,314.49 of the total principal balance, which is

the amount being treated as unsecured by the proposed amended plan. See Amended

Claim Number 3, filed January 22, 2020, pages 18-29.        The remaining unsecured

creditors’ claims total approximately $2500. The pro-rata share of the dividend to

each of the unsecured creditors will exceed the amount which those creditors would

recover in a chapter 7 liquidation proceeding, and is made in good faith.

      The Debtors Jeffrey and Glenda Carman respectfully request an evidentiary

hearing be scheduled at the earliest convenience of the Court.




19-14906-jps   Doc 33    FILED 03/12/20    ENTERED 03/12/20 16:46:15        Page 2 of 6
Date: 03/12/2020                        Respectfully submitted,


                                        /s/ William C. Behrens
                                        William C. Behrens 0093031
                                        Of counsel
                                        Marc E. Dann 0039425
                                        Brian D. Flick 0081605
                                        Whitney Kaster 0091540
                                        DannLaw
                                        PO Box 6031040
                                        Cleveland, OH 44103
                                        216/373-0539
                                        216/373-0536 – fax
                                        notices@dannlaw.com
                                        Attorneys for Debtors



                           CERTIFICATE OF SERVICE

       I hereby that on March 12, 2020, a copy of the foregoing Notice were sent
electronically via the Court’s CM/ECF system to the following registered ECF
participants electronically through the Court’s Electronic System at the email
address registered with the Court:

US Trustee’s Office Trustee@usdoj.gov

Lauren A. Helbling lauren@helblinglpa.comlhelbling@ecf.epiqsystems.com

Chris E. Manolis, Esq. counsel for Creditors at cmanolis@logs.com

PRA Receivables Management, at claims@recoverycorp.com

And by regular U.S. mail, postage prepaid on:

Debtors, and all Creditors in attached Matrix.

                                        /s/ William Behrens
                                        William C. Behrens 0093031
                                        Of Counsel
                                        DannLaw




19-14906-jps   Doc 33   FILED 03/12/20     ENTERED 03/12/20 16:46:15   Page 3 of 6
Label Matrix for local noticing                 Howard M. Metzenbaum U.S. Courthouse       Ally Financial
0647-1                                          United States Bankruptcy Court             200 Renaissance Ctr # B0
Case 19-14906-jps                               Howard M. Metzenbaum U.S. Courthouse       Detroit, MI 48243-1300
Northern District of Ohio                       201 Superior Avenue
Cleveland                                       Cleveland, OH 44114-1235
Thu Aug 8 10:27:02 EDT 2019
Cap One                                         (p)CAPITAL ONE                             Cap1/Bstby
P.O.Box 26030                                   PO BOX 30285                               26525 N Riverwoods Blvd
Richmond, VA 23260-6030                         SALT LAKE CITY UT 84130-0285               Mettawa, IL 60045-3440



Capital One Bank                                Cbna                                       Comenity Bank
ATTN: Bankruptcy                                701 East 60th Street                       ATTN: Bankruptcy
PO Box 30285                                    Sioux Falls, SD 57104-0432                 1 Righter Parkway #100
Salt Lake City, UT 84130-0285                                                              Wilmington, DE 19803-1533


Comenitybank/Victoria                           Comenitybank/Wayfair                       Credit One Bank Na
Po Box 182789                                   Po Box 182789                              Po Box 98875
Columbus, OH 43218-2789                         Columbus, OH 43218-2789                    Las Vegas, NV 89193-8875



Dan McGookey                                    Dovin and Reber Jones                      First Federal Credit C
McGookey Law Offices                            Funeral and Cremation Center               24700 Chagrin Blvd Ste 2
225 Meigs St.                                   1110 Cooper Foster Pk Rd                   Cleveland, OH 44122-5662
Sandusky, OH 44870-2836                         Amherst, OH 44001-1109


Hsbc/Scusa                                      James R. Foos                              Jpmcb Card
5201 Rufe Snow Dr                               PO Box 16444                               Po Box 15298
North Richland Hills, TX 76180-6036             Rocky River, OH 44116-0444                 Wilmington, DE 19850-5298



Katherine Simone, Esq.                          Lvnvfundg                                  Manley Deas Kochalski
4905 Montgomery Road, Suite 320                 P.O. Box 10584                             PO Box 165028
Cincinnati, OH 45212                            Greenville, SC 29603-0584                  Columbus, OH 43216-5028



Marc and Hannah Wilson                          Mr. Cooper/Bankruptcy                      Ocwen Loan Servicing LLC
2111 Harrison Avenue                            PO Box 619094                              1661 Worthington Road, Suite 100
Lorain, OH 44055-3419                           Dallas, TX 75261-9094                      West Palm Beach, FL 33409-6493



Ocwen Loan Servicing, LLC                       Portfolio                                  Portfolio Recov Assoc
att: Bankruptcy Department                      120 Corporate Blvd, Ste 1                  120 Corporate Blvd Ste 1
PO Box 25736                                    Norfolk, VA 23502-4952                     Norfolk, VA 23502-4952
West Palm Beach, FL 33416


Synchrony Bank - Bankruptcy Dept.               Synchrony Bank - Bankruptcy Dept./Lowes    Synchrony Bank - Bankruptcy Dept./Walmart
ATTN: Bankruptcy                                ATTN: Bankruptcy                           ATTN: Bankruptcy
PO Box 965060                                   PO Box 965060                              PO Box 965060
Orlando, FL 32896-5060                          Orlando, FL 32896-5060                     Orlando, FL 32896-5060


                19-14906-jps          Doc 33   FILED 03/12/20           ENTERED 03/12/20 16:46:15      Page 4 of 6
Target Nb                                            Trac/Cbna                                            Webbank/Fingerhut
3701 Wayzata Bv Mailstop                             Po Box 6497                                          6250 Ridgewood Rd
Minneapolis, MN 55416-3440                           Sioux Falls, SD 57117-6497                           Saint Cloud, MN 56303-0820



Wells Fargo Dealer Svc                               Glenda Carman                                        Jeffrey Carman
Po Box 10709                                         2113 Harrison Avenue                                 2113 Harrison Avenue
Raleigh, NC 27605-0709                               Lorain, OH 44055-3419                                Lorain, OH 44055-3419



Lauren A. Helbling                                   William C. Behrens
200 Public Square Suite 3860                         The Dann Law Firm Co., LPA
Cleveland, OH 44114-2322                             PO Box 6031040
                                                     Cleveland, OH 44103-8800




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Cap One
Po Box 85015
Richmond, VA 23285-5075




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Federal National Mortgage Association             End of Label Matrix
3900 Wisconsin Avenue                                Mailable recipients     37
                                                     Bypassed recipients      1
                                                     Total                   38




                19-14906-jps         Doc 33       FILED 03/12/20             ENTERED 03/12/20 16:46:15                Page 5 of 6
19-14906-jps   Doc 33   FILED 03/12/20   ENTERED 03/12/20 16:46:15   Page 6 of 6
